Exhibit 10.2
CONSULTING AGREEMENT
     This Consulting Agreement (the “Agreement”) is made by and between Parker
Drilling Company, a company organized and existing under the laws of the State
of Delaware (hereinafter “COMPANY”), and Ronald C. Potter, an individual
residing in Houston, Texas (hereinafter “CONSULTANT”) effective as of March 28,
2009.
     WHEREAS, the CONSULTANT and COMPANY have entered into a Separation
Agreement and Release effective as of March 27, 2009, in connection with
CONSULTANT’s separation from the COMPANY as the Vice President, General Counsel
and Corporate Secretary (the “Separation Agreement”);
     WHEREAS, pursuant to the terms of the Separation Agreement, the parties
have agreed to enter into this Agreement for the provision of consulting
services by CONSULTANT to COMPANY;
     WHEREAS, the COMPANY desires to retain CONSULTANT’s services during the
interim period and to facilitate the transition to a new general counsel; and
     WHEREAS, the CONSULTANT is willing to provide consulting services to the
COMPANY in accordance with the terms of this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
COMPANY and CONSULTANT agree as follows:

1.   Scope of Service

The COMPANY and CONSULTANT recognize that CONSULTANT previously acted in the
capacity of the COMPANY’s Vice President, General Counsel and Corporate
Secretary and that the Scope of Service CONSULTANT will render under this
Agreement shall be substantially different and more limited than the services
previously provided by the CONSULTANT in his capacity as Vice President, General
Counsel and Corporate Secretary of the Company.

  (a)   CONSULTANT has been retained by the COMPANY to provide certain services
to the COMPANY solely with regard to transitioning pending matters, including,
but not limited to litigation, operations, finance, corporate/administration,
compliance, corporate records, governance, corporate structure, benefits, and
related issues to the COMPANY.     (b)   CONSULTANT is not retained to engage
outside counsel, to enter into contracts or commitments for the COMPANY, and
agrees not to do so.     (c)   CONSULTANT shall be free to engage in consulting
services for others, provided, however, such other activities shall not
interfere with his rendering services to the COMPANY.

 



--------------------------------------------------------------------------------



 



  (d)   CONSULTANT shall provide such other consulting services as the COMPANY
and CONSULTANT may agree, without additional compensation. The services
described in subparagraphs 1(a)-(d) may be referred to hereinafter collectively
as the “Consultant Services”.

2.   Nature of Relationship Between Parties       The CONSULTANT shall render
the Consultant Services in this Agreement as an independent contractor. Except
as otherwise agreed to by the COMPANY, CONSULTANT will have no authority or
power to bind the COMPANY in relation to third parties or to represent to third
parties that CONSULTANT has authority or power to bind the COMPANY. It is not
the intention of the parties to this Agreement to create, by virtue of this
Agreement, any employment relationship, trust, partnership or joint venture
between CONSULTANT and the COMPANY or any of its affiliates or, except as
specifically provided in this Agreement, to make them legal representatives or
agents of each other or to create any fiduciary relationship or additional
contractual relationship among them.   3.   Compensation

  (a)   In consideration for CONSULTANT performing the Consultant Services for
the term of this Agreement, COMPANY agrees to pay CONSULTANT a monthly
consulting fee of US$24,458, payable monthly, in arrears on the 27th day of each
month, prorated on a weekly basis for any partial month.     (b)   In addition
to the above compensation, COMPANY will reimburse CONSULTANT for all reasonable
out of pocket expenses incurred by CONSULTANT consistent with COMPANY’s policies
on reimbursement of business expenses. CONSULTANT will submit an itemized
statement of expenses to COMPANY on a monthly basis for costs incurred
incidental to the performance of his duties as a CONSULTANT.     (c)  
CONSULTANT will also be provided with office access, computer, cell phone,
blackberry and other reasonable support services, including home internet
access, during the period of this Agreement consistent with the office support
and services he was receiving as an employee. The consideration described in
subparagraphs 3(a)-(c) may be referred to hereinafter collectively as the
“Consultant Compensation”.     (d)   The Consultant Compensation shall be
CONSULTANT’s sole compensation for performing the Consultant Services.

4.   Term

    This Agreement shall commence on March 28, 2009, and shall continue in
effect through May 27, 2009; provided, however, such term may be extended
thereafter by mutual agreement of the parties.

2



--------------------------------------------------------------------------------



 



5.   Consultant’s Standard of Care       Subject to the other provisions of this
Agreement, CONSULTANT shall provide the Consultant Services with the same degree
of care, skill and prudence that would be customarily exercised for what he
reasonably believes to be in the best interest of the COMPANY.   6.  
Independent Contractor

  (a)   Except as otherwise provided herein or in the Separation Agreement, the
status of CONSULTANT shall be that of an independent contractor and CONSULTANT
shall not be eligible for participation in benefit plans offered by COMPANY to
its employees.     (b)   COMPANY acknowledges and agrees that CONSULTANT may
engage directly or indirectly in other activities during the term of this
Agreement, including the provision of legal services to other companies and
persons. However, this provision shall not relieve CONSULTANT of his obligations
under paragraph 7 of this Agreement.     (c)   CONSULTANT shall be solely
responsible for satisfaction of all tax obligations with regard to compensation
earned pursuant to this Agreement, and agrees to hold COMPANY harmless from any
liability for unpaid taxes or penalties in conjunction with earnings hereunder.

7.   Confidentiality       The CONSULTANT acknowledges and agrees that all
Confidential Information about the COMPANY that was previously provided in the
course of employment with the COMPANY and Confidential Information that will be
provided to him in the course of the Term of this Agreement are and will
continue to be the exclusive property of the COMPANY. The CONSULTANT agrees to
keep all Confidential Information in strict confidence, not disclosing any
Confidential Information to any third person except (i) as consented to in
writing by the CEO of the COMPANY or (ii) as required by law or judicial or
regulatory process; provided, however, that CONSULTANT shall not be obligated to
keep in confidence any information which has become generally available to the
public without any breach by CONSULTANT of this paragraph 7. If requested by the
COMPANY, CONSULTANT will obtain from any third party to whom he discloses any
Confidential Information the written agreement (in form and substance
satisfactory to the COMPANY in its sole discretion) of such third party to keep
such information confidential. The CONSULTANT agrees to continue to abide by
COMPANY policies regarding confidentiality.

3



--------------------------------------------------------------------------------



 



8.   Protective Covenants       The COMPANY agrees to provide CONSULTANT with
Confidential Information, which CONSULTANT has not had access to or knowledge of
before the execution of this Agreement. The CONSULTANT agrees that to protect
the COMPANY’s Confidential Information, it is necessary to enter into the
following restrictive covenants, which are ancillary to the enforceable promises
between the COMPANY and CONSULTANT in paragraph 8 of this Agreement:

  (i)   Non-Solicitation. The CONSULTANT agrees that during (A) the Term of the
Agreement and (B) for a one-year period following the Term of the Agreement (the
“Post Consulting Period” and, together with the Term, the “Restricted Period”)
will not, directly or indirectly, either individually or as a principal,
partner, agent, consultant, contractor, employee, or as a director or officer of
any corporation or association, or in any other manner or capacity whatsoever,
except on behalf of the COMPANY, solicit business, or attempt to solicit
business, in products or services competitive with products or services sold by
the COMPANY, from any customer or client, or prospective customer or client,
with whom CONSULTANT had contact or solicited during the (24) months that
immediately proceeded the execution of this Agreement or during the Term of the
Agreement. Notwithstanding the foregoing, nothing in this Agreement or in the
Separation Agreement shall limit CONSULTANT’s right to provide legal services to
any person or entity that is a present or potential competitor of the COMPANY.  
  (ii)   Non-Recruitment. The CONSULTANT also agrees that during the Restricted
Period, he will not, directly or indirectly, hire, solicit, induce, recruit,
engage, go into business with, encourage to leave their employment or contractor
relationship with the COMPANY, or otherwise cease their employment or contractor
relationship with the COMPANY, or otherwise contract for services with, any
employee or contractor of the COMPANY.     (iii)   Nature of the Restrictions.
The CONSULTANT agrees that the time, geographical area, and scope of restrained
activities for the restrictions in this paragraph 8 are reasonable, especially
in light of the COMPANY’s desire to protect its Confidential Information. If a
court concludes that any time period, geographical area, or scope of restrained
activities specified in paragraph 8 of this Agreement is unenforceable, the
court is vested with the authority to reduce the time period, geographical area,
and/or scope of restrained activities, so that the restrictions may be enforced
to the fullest extent permitted by law. Additionally, if CONSULTANT violates any
of the restrictions contained in this paragraph 8, the Restricted Period shall
be suspended and will not run in favor of the CONSULTANT from the time of the
commencement of any such violation until the time when the CONSULTANT cures the
violation to the COMPANY’s satisfaction.

4



--------------------------------------------------------------------------------



 



9.   Agreement to Return Company Property/Documents       Following the
termination of CONSULTANT’s consulting arrangement for any reason, CONSULTANT
agrees that: (i) he will not take with him, copy, alter, destroy, or delete any
files, documents or other materials whether or not embodying or recording any
Confidential Information, including copies, without obtaining in advance the
written consent of an authorized COMPANY representative; and (ii) he will
promptly return to the COMPANY all Confidential Information, documents, files,
records and tapes (written or electronically stored) that have been in his
possession or control regarding the COMPANY, and he will not use or disclose
such materials in any way or in any format, including written information in any
form, information stored by electronic means, and any and all copies of these
materials. He further agrees to return to the COMPANY immediately all COMPANY
property, including, without limitation, keys, equipment, computer(s) and
computer equipment, devices, COMPANY cellular phones, other COMPANY telephonic
equipment, COMPANY credit cards, data, lists, information, correspondence,
notes, memos, reports, or other writings prepared by the COMPANY or himself on
behalf of the COMPANY other than the iPhone and laptop referred to in paragraph
9 of the Separation Agreement.   10.   Termination       This Agreement may be
terminated by the COMPANY at any time for Cause. “Cause” means (i) a material
breach or violation of this Agreement by CONSULTANT, unless cured to the
COMPANY’s satisfaction within ten (10) business days following written notice
given to CONSULTANT by the COMPANY; (ii) the failure or refusal of CONSULTANT to
perform timely and fully the Consultant Services or to comply fully with his
obligations under this Agreement, unless such default is cured to the COMPANY’s
satisfaction within ten (10) business days following written notice given to
CONSULTANT by the COMPANY; (iii) conviction of or a plea of no lo contendere or
similar plea by CONSULTANT of a crime involving theft, dishonesty or moral
turpitude, or the entry of a court order or administrative decree or order
against the CONSULTANT, agreed or otherwise, involving allegations of criminal
or civil fraud; or (iv) CONSULTANT’s breach of the non-solicitation covenant in
paragraph 8 of this Agreement. “Good Reason” means a material breach or
violation of this Agreement by the COMPANY, unless cured to CONSULTANT’s
satisfaction within ten (10) business days following written notice given to the
COMPANY by CONSULTANT. If this Agreement is terminated for Cause, the COMPANY’s
obligation to pay Consultant Consideration not earned, as of the date of the
event giving rise to the Cause termination, shall end immediately. Moreover,
CONSULTANT agrees to forfeit the right to any unpaid Consultant Consideration
owed by the COMPANY at the time of his termination for Cause. If this Agreement
is terminated by the COMPANY without Cause, or if CONSULTANT terminates this
Agreement for Good Reason, then the COMPANY shall promptly pay CONSULTANT the
balance of the Consultant Consideration for the then current Term.   11.  
Survival       The provisions set forth in paragraphs 7, 8 and 9 shall survive
termination or expiration of

5



--------------------------------------------------------------------------------



 



    this Agreement for any reason. In addition, all provisions of this Agreement
which expressly continue to operate after the termination of this Agreement
shall survive termination or expiration of this Agreement in accordance with the
terms of such provisions.   12.   No Assignment or Subcontracting      
CONSULTANT shall not assign or subcontract in whole or in part any of the
services to be furnished under this Agreement, nor shall CONSULTANT assign any
payment due or to become due hereunder from COMPANY without the prior written
consent of the COMPANY.   13.   Governing Law       This Agreement shall be
governed and interpreted in accordance with the laws of the State of Texas, not
including any choice-of-law rule of the State of Texas, which may direct or
refer any such interpretation to the laws of any other state or county.   14.  
Dispute Resolution       If any dispute arises out of or is related to this
Agreement or CONSULTANT’s employment or separation from employment with the
COMPANY for any reason, and the parties to this Agreement cannot resolve the
dispute, the dispute shall be submitted to final and binding arbitration. The
arbitration shall be conducted in accordance with the American Arbitration
Association’s (“AAA”) National Rules for the Resolution of Employment Disputes
(“Rules”). If the parties cannot agree to an arbitrator, an arbitrator will be
selected through the AAA’s standard procedures and Rules. The COMPANY and
CONSULTANT shall share the costs of arbitration, unless the arbitrator rules
otherwise, with the parties agreeing that if CONSULTANT challenges this
arbitration provision based on the allocation of costs between the parties, then
the arbitrator shall decide the proper allocation of costs. The COMPANY and
CONSULTANT agree that the arbitration shall be held in Houston, Texas.
Arbitration of the parties’ disputes is mandatory, and in lieu of all civil
causes of action or lawsuits either party may have against the other arising out
of the Agreement or CONSULTANT’s employment or separation from employment with
the COMPANY, with the exception that the COMPANY alone may seek a temporary
restraining order and temporary injunctive relief in a court to enforce the
terms of this Agreement. CONSULTANT acknowledges that by agreeing to this
provision, he knowingly and voluntarily waives any right he may have to a jury
trial based on any claims he has, had, or may have against the COMPANY,
including any right to a jury trial under any local, municipal, state or federal
law including, without limitation, claims under Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act of 1990, the Age Discrimination
In Employment Act of 1967, the Older Workers Benefit Protection Act, the Texas
Commission on Human Rights Act, claims of harassment, discrimination or wrongful
termination, and any other statutory or common law claims.

6



--------------------------------------------------------------------------------



 



15.   Injunctive Relief       The CONSULTANT acknowledges and agrees that the
covenants, obligations and agreements of the CONSULTANT contained in this
Agreement concern special, unique and extraordinary matters and that a violation
of any of the terms of these covenants, obligations or agreements will cause the
COMPANY irreparable injury for which adequate remedies at law are not available.
Therefore, the CONSULTANT agrees that the COMPANY alone will be entitled to an
injunction, restraining order, or all other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the CONSULTANT from committing any
violation of the covenants, obligations or agreements referred to in this
Agreement before submitting this matter to binding arbitration. These injunctive
remedies are cumulative and in addition to any other rights and remedies the
COMPANY may have against the CONSULTANT. The COMPANY and the CONSULTANT
irrevocably submit to the exclusive jurisdiction of the state courts and federal
courts in the city of the COMPANY’s headquarters (Houston, Texas) regarding the
injunctive remedies set forth in this paragraph and the interpretation and
enforcement of this paragraph 15 solely insofar as the interpretation and
enforcement relate to an application for injunctive relief in accordance with
this Agreement. Further, the parties irrevocably agree that (a) the sole and
exclusive appropriate venue for any suit or proceeding relating to injunctive
relief shall be in the courts listed in this paragraph 15; (b) all claims with
respect to any application for injunctive relief shall be heard and determined
exclusively in these courts; (c) these courts will have exclusive jurisdiction
over the parties to this Agreement and over the subject matter of any dispute
relating to an application for injunctive relief; and (d) each party waives all
objections and defenses based on service of process, forum, venue, or personal
or subject matter jurisdiction, as these defenses may relate to an application
for injunctive relief in a suit or proceeding under the provisions of this
paragraph 15.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

            PARKER DRILLING COMPANY
      By:           Name:           Title:      

            RONALD C. POTTER
            Name:         Date:     

7